Citation Nr: 1512660	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  13-10 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for depression.

2.  Entitlement to service connection for head trauma, claimed as blow to the head (trauma).

3.  Entitlement to service connection for cognitive problems.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1978 to January 1980.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

On his VA Form 21-526, Veteran's Application for Compensation and/or Pension, received in September 2011, the Veteran indicated that he was only applying for compensation benefits.  However, he also completed part of the pension portion of the application.  In a September 2011 notification letter, the RO notified the Veteran of this fact, and informed the Veteran that if it was his intent also to apply for nonservice-connected pension, he should notify VA of such on an enclosed VA Form 21-4138, Statement in Support of Claim.  The Veteran did not return the VA Form 21-4138 or otherwise notify VA of an intent to apply for nonservice-connected pension.  Accordingly, the Veteran did not apply for nonservice-connected pension.


FINDINGS OF FACT

1.  A January 2005 rating decision denied service connection for depression, new and material evidence was not received within the one year period thereafter, and the Veteran did not file a timely notice of disagreement with regard to that decision.
 
2.  Evidence received since the January 2005 rating decision is not new and material and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for depression.

3.  The competent and credible evidence of record does not reflect a current head trauma disability.

4.  The competent and credible evidence of record does not reflect a current cognitive disability.


CONCLUSIONS OF LAW

1.  The January 2005 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  Evidence received to reopen the claim of entitlement to service connection for depression is not new and material, and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for service connection for head trauma have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

4.  The criteria for service connection for cognitive problems have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A VA letter issued in September 2011 satisfied the duty to notify provisions.  The letter notified the Veteran of the basis for the prior final denial, the factors pertinent to reopening a previously denied claim, to establish service connection, and to establish an effective date and disability rating in the event of a grant of service connection for depression, head trauma, and cognitive problems.

VA has also satisfied its duty to assist the Veteran.  The claims file includes the Veteran's service treatment records, VA medical treatment records, and identified private treatment records.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).

The Board notes that the Veteran has not been provided a VA examination with regard to any of the issues on appeal.  In a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: (A) Contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (B) Establishes that the veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in sections 3.309, 3.313, 3.316, and 3.317, manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) Indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  38 C.F.R. § 3.159 (c)(4) (2014).  Note (ii) provides that the third requirement may be satisfied by competent evidence showing that post-service treatment for a condition or other possible association with military service.  Id.

In this case, as will be discussed below, there is no competent evidence of an association between the Veteran's current depression and his active service.  In addition, there is no competent and credible evidence that the Veteran had a disability related to in-service head trauma or a disability manifested by cognitive problems during or in proximity to the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  As such, a remand for a VA examination is not required.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Reopening Claim

The Veteran contends that he has submitted new and material evidence sufficient to reopen his claim for entitlement to service connection for depression, and that service connection for depression is warranted.

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2014).  Reopening a claim for service connection that has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996). 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The question of whether new and material evidence has been received to reopen a claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach and adjudicate the underlying claim on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and further analysis beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Barnett, 83 F.3d at 1384 .

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The RO denied service connection for depression in January 2005, and notified the Veteran of the decision in February 2005.  The letter notifying the Veteran of that denial was enclosed with a VA Form 4107, "Your Rights to Appeal Our Decision," which explained the Veteran's right to appeal the decision, including how to file a notice of disagreement.  However, the Veteran did not submit a timely notice of disagreement as to the issue, and did not submit documentation within the one-year appeal period that would constitute new and material evidence.  Thus, the January 2005 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014). 

The January 2005 rating decision denied the Veteran's claim for entitlement to service connection for depression on the basis that the evidence did not show that the condition occurred in or was caused by the Veteran's active service.  Thus, in order for the Veteran's claim to be reopened, new evidence must have been added to the record since the January 2005 rating decision that suggests the Veteran's depression occurred in or was caused by the Veteran's active service.  See 38 C.F.R. §§ 3.156(a), 3.303.

In September 2011, the Veteran filed the current claim to reopen the issue of entitlement to service connection for depression.  In the November 2011 rating decision, the RO declined to reopen the Veteran's claim. 

Since the January 2005 rating decision, evidence added to the claims file includes VA treatment records dated from 2011 through 2013, lay statements from the Veteran, an appellant's brief dated December 2014, and an appellant's brief dated January 2015.  Review of the pertinent evidence received since the January 2005 rating decision does not demonstrate, or even suggest, a causal relationship between the Veteran's current depression and an injury or disease incurred in or aggravated during service.

Specifically, the VA treatment records added since the January 2005 rating decision indicate that the Veteran continues to have a current diagnosis of depression.  However, they do not contain any competent evidence linking that current diagnosis to an injury or disease incurred in or aggravated during service.  Therefore, although these records are new in the sense that they were not previously submitted to VA, they do not relate to an unestablished fact necessary to substantiate the claim, that is, evidence that links the current depression to service or to an injury, disease, or event in service.  Rather, the additional evidence documents that the Veteran continues to receive ongoing treatment for depression many decades after the Veteran's discharge from active service, a fact acknowledged by VA in the January 2005 rating decision.  Such evidence is therefore cumulative.  Under 38 C.F.R. § 3.156(a), cumulative evidence is not new and material evidence.

The Veteran's lay statements also do not provide competent evidence of a link between the Veteran's current disability and his active service.  The Veteran provided no specific arguments in his September 2011 claim as to why he thinks his current depression is related to his active service.  The Veteran also provided no specific arguments in his November 2011 notice of disagreement, stating only, "I am homeless.  Please expedite.  Thanks."  The Veteran's April 2013 substantive appeal is equally absent for any specific arguments as to a causal link between his depression and his active service.  To the extent that the Veteran's claim itself represents a general argument that the current depression had its onset during the Veteran's active service or is otherwise causally related to his active service, the Board finds that this is duplicative of the argument the Veteran made in the previously denied claim.  Thus, such an argument does not constitute new and material evidence such that reopening of the claim is warranted.  See 38 C.F.R. § 3.156(a).

The Board has also considered the statements and arguments put forth in the December 2014 and January 2015 appellant's briefs.  The December 2014 brief argues generally that new and material evidence has been submitted.  The brief does not specifically identify any evidence that should be considered new and material.  It neither presents nor identifies new and material evidence.  Therefore, the December 2014 brief does not constitute new and material evidence.

The January 2015 brief argues that private mental health treatment records from Comprehensive Counseling Network (CCN), which are stamped as received by VA on July 8, 2004, should be considered new and material because there is no reference to these treatment records in the January 2005 rating decision.  However, the evidence referenced in the brief is not new because it was previously submitted to agency decisionmakers.  See 38 C.F.R. § 3.156(a).  Even if the evidence were considered new, which it manifestly is not, it does not constitute material evidence as it contains nothing relating to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.  Specifically, it contains no statements even suggesting an etiological link between the Veteran's current depression and his active service.  In fact, a June 2004 note in the CCN records documents that the Veteran was contemplating seeking compensation from VA for depression at that time.  The treating source questioned how the Veteran's drug and alcohol abuse disorder "will play into this," suggesting the Veteran's depression may be etiologically related to his substance abuse.  As such, the December 2014 and January 2015 appellant's briefs do not present or identify any new and material evidence such that reopening of the claim is warranted.

Although some of the evidence received since the January 2005 rating decision is new in the sense that it was not previously considered by VA, the evidence is not material because it does relate to an unestablished fact necessary to substantiate the claim.  Specifically, it does not provide any new evidence demonstrating that the Veteran's current depression occurred in or was caused by the Veteran's active service.  38 C.F.R. § 3.156(a).

In summary, the claim for service connection for depression was denied in January 2005 because the evidence of record did not demonstrate a causal link between the Veteran's depression and his active service.  The rating decision is final because the Veteran did not timely file a notice of disagreement as to the decision.  Newly submitted evidence does not demonstrate a causal link between the Veteran's depression and his active service.  Therefore, the evidence does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Accordingly, new and material evidence to reopen the finally disallowed claim of entitlement to service connection for depression has not been submitted, the benefit of the doubt doctrine is not for application, and the claim for entitlement to service connection for depression is not reopened.  Gilbert v. Derwinski, 1 Vet. App. 4 (1990); 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).

Service Connection Claims

As noted above, service connection generally may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of section 1131 of the statute as requiring the existence of a current disability for VA compensation purposes cannot be considered arbitrary).  In the absence of proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Veteran contends that he suffered a "blow to the head" during active service that causes current disability, to include cognitive problems.  See VA Form 21-526, Veteran's Application for Compensation and/or Pension, received in September 2011.  The Veteran, through his representative, asserts that during active service, he was struck by a cab and hit his head on the pavement sufficiently hard enough to lacerate his lip, and that he has suffered from residual injuries ever since.  See Appellant's Brief, dated January 2015.

The service treatment records indicate that in July 1979, the Veteran was seen for complaints of abrasion above the upper lip.  The Veteran reported that he had been hit by a cab the prior evening and injured his lip on the pavement.  Two days later, the Veteran was seen for urinary tract infection.  Notes relating to treatment of the urinary tract infection are absent for any mention of the lip abrasion or any other head injury.  On an October 1979 report of medical history on discharge, the Veteran reported that he was in "good health," and denied headache, dizziness, fainting, loss of memory, and amnesia, and denied any history of head injury.  On an October 1979 report of medical examination for discharge, all evaluations were reported as normal, including the head and psychiatric evaluations.  The examination report does not mention any wounds, scars, abrasions, or cognitive impairments.  In January 1980, upon his discharge from active service, the Veteran signed a statement of medical condition stating that there had been no change in his health since the October 1979 medical examination.

The medical evidence of record shows that in June 1984, the Veteran was treated for head wound after striking his head on the windshield of a car in a motor vehicle accident.  The Veteran reported that he did not lose consciousness in the accident, and no residual problems were noted.  In June 1985 , the Veteran was seen for an injury just below the left orbit sustained after he fell off a porch at home.  In March 1993, the Veteran was seen for laceration of the forehead and cut on the eyelid after being hit in the head with a metal chair.  The Veteran denied loss of consciousness.  Thus, the record shows three post-service instances of head trauma.

Private treatment records from CCN dated June 2003 to June 2004 do not document any cognitive problems.  Mental status examinations performed during this period are negative for recent or remote memory impairment, disorientation, altered mental status, psychomotor agitation or retardation, hallucinations, or illogical thought processes.  The Veteran's psychiatric diagnoses during this period were for depressive disorder, not otherwise specified (NOS); alcohol abuse; cocaine abuse; and antisocial personality disorder.  The CCN records are absent for any notation or diagnosis of a cognitive disorder.

VA treatment records reflect that in March 2011, the Veteran presented as cooperative, appropriate, coherent, and goal-directed with normal speech  He denied hallucinations and was alert and oriented to four spheres.  In August 2011, he presented with suicidal and homicidal ideations, and reported alcohol, marijuana, and crack cocaine use within the previous 24 hours.  The Veteran was given suicide prevention materials and admitted for treatment.  In September 2011, the Veteran reported feeling better since discharge from the hospital.  On mental status examination, the Veteran was alert and attentive, exhibited no psychomotor agitation, and had normal speech, thought content, and thought process.  His cognition was noted as grossly intact, based on the his ability to provide details for the assessment.  In October 2011, the Veteran was seen for a compensated work therapy consultation where he was asked "What medical problems do you have?"  The Veteran responded, "No problems.  I take medications for depression and to help me sleep."  In April 2012, the Veteran again had a normal mental status examination, during which he was alert and attentive with normal speech, thought content, and though process.  His cognition was again assessed as grossly intact, based on his ability to provide details for the assessment.

VA treatment records indicate that the Veteran has participated in various therapy groups.  Education notes related to substance abuse group therapy dated November 2011, December 2011, January 2012, February 2012, April 2012, May 2012, and June 2012 indicate that the Veteran had no cognitive or sensory impairment that would create a barrier to effective education.  Anger management group therapy notes dated June 2012 through October 2012 document the Veteran had good participation with no loss of reality contact.  The Veteran was often noted as being attentive, and his mood ranged from euthymic to dysphoric at these sessions.  Psychiatric treatment notes dated December 2012 indicate that the Veteran was coherent with normal speech, and denied hallucinations and paranoid delusion.  The VA treatment records include active problem lists that document an ongoing diagnosis for depressive disorder, but do not indicate the Veteran has ever been diagnosed with a cognitive disorder.

The VA treatment records indicate that the Veteran undergoes treatment for various physical disabilities.  However, the records are absent for any treatment that may be related to the Veteran's in-service injury to the upper lip.

Having reviewed the complete record, the Board concludes that the preponderance of the evidence is against a finding that the Veteran has any current residuals of head trauma during his military service. 

As noted above, the threshold requirement for service connection is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See Degmetich, 104 F.3d at 1332; Brammer, 3 Vet. App. at 225.  The record shows that the immediate consequence of the in-service head injury was an abrasion to the upper lip.  The Veteran has alleged that he suffers from residual symptoms of cognitive problems that are attributable to the in-service head injuries.  Although the Board recognizes the Veteran's sincere belief in his claims, the competent and credible medical evidence of record does not show that the Veteran has had any disability related to the in-service lip abrasion or any cognitive disability at any point during or in proximity to the appeal period.  Indeed, as discussed in further detail below, there is no indication in the record that the Veteran has ongoing residual injuries related to the in-service lip abrasion or that he experiences cognitive problems. 

In this case, the service treatment records show that the Veteran was treated for an abrasion of the lip.  However, they also show that at discharge the Veteran denied ever having a head injury.  On medical examination for discharge, he had a normal head examination and a normal psychiatric examination.  The Veteran has not received any treatment related to his in-service lip abrasion during or in proximity to the appeal period.  Thus, the evidence is absent for any indication that the in-service lip abrasion did not heal completely, or that the Veteran continues to suffer from residuals of the lip abrasion.

As to the alleged cognitive problems, the record is completely absent for any indication that the Veteran has any such disability.  The Veteran has had relatively normal mental status examination during and in proximity to the appeal period.  He has not exhibited altered mental status, psychomotor agitation, memory difficulties, or other such mental abnormalities.  More importantly, mental health professionals have specifically noted throughout the appeal period that the Veteran has no cognitive or sensory impairment that would negatively impact his ability to engage in treatment.  On at least two occasions, mental health professionals have explicitly stated that the Veteran's cognition is grossly intact.  Although the Veteran did present with suicidal and homicidal ideations on one occasion, such symptoms were described in the context of substance abuse, and nothing in the record would suggest that such symptoms were attributable to the in-service head injury.  Furthermore, VA treatment records dated throughout the appeal period include an active problem list that at no point included a cognitive disorder.  The Veteran was able to participate actively in at least three treatment groups during the appeal period, and interacted appropriately with treatment providers at all times.  In short, there simply is no medical evidence of record that the Veteran suffered from cognitive problems at any time during or in proximity to the appeal period.

The Board recognizes the Veteran's statements indicating he believes he suffers from residuals of his in-service head injury, to include cognitive problems.  The Veteran, as a lay person, is competent to report past and current symptoms that are readily observable through the senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Veteran is not credible in this regard for a number of reasons.  First, his statements are vague.  He has not identified any specific symptoms related to the in-service injury other than cognitive problems, and he has not explained what he means by "cognitive problems."  Second, as noted above, there is no indication in the record that the in-service lip abrasion did not heal completely well before the appeal period.  There is also no indication in the medical record of any cognitive impairment during or in proximity to the appeal period.  Accordingly, the Veteran's statements are contradicted by the medical evidence of record.  Third, when asked to describe his medical problems in October 2011, the Veteran stated that he had "No problems," and described only ongoing depression and sleep difficulties.  Therefore, the Veteran's assertion that he continues to suffer from residuals of the in-service head injury are contradicted by his own statements to treatment providers.  Finally, the record shows that the Veteran suffered at least three head injuries after discharge from active service.  Even if there were indications of current residuals of head trauma, it is unclear why such residuals would be attributable to the in-service injury rather than the three post-service head injuries.  In this regard, the Board observes that the Veteran did not acknowledge the post-service head injuries in any of his correspondence with VA, and has presented no statement as to why he believes it was the in-service injury, rather than the post-service head injuries, that caused the alleged symptoms, to include cognitive problems.  Accordingly, the Board finds the Veteran lacks credibility in his assertion that he suffers from residuals of his in-service head injury.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (in weighing the credibility of lay evidence, the Board may consider possible bias, conflicting statements, absence of contemporaneous medical evidence, and other factors).

As noted above, in the absence of proof of a current disability, there can be no valid claim.  Brammer, 3 Vet. App. at 225.  In this case there is an absence of proof of any current residual of the in-service injury, to include cognitive problems and ongoing symptoms related to the lip abrasion demonstrated in the service treatment records.  Without evidence of such a current disability, the Board need not address the other elements of service connection.  The preponderance of the evidence is therefore against the claims, the benefit-of-the-doubt doctrine is not for application, and the claims must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence has not been received, and the claim of entitlement to service connection for depression is not reopened.

Service connection for head trauma is denied.

Service connection for cognitive problems is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


